DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on 8/17/2021 has been entered. In the amendment, Applicant amended claims 1, 5, 9, 13-15, 17-18 and 20, cancelled claims 2-4 and 19 and added new claims 21-24. Currently claims 1, 5-18 and 20-24 are pending.

Specification
The disclosure is objected to because of the following informalities: in para. [0091] as filed, “ =45[Symbol font/0xB0]”, and “45[Symbol font/0xB0] (” obviously typos and should be corrected.  
Appropriate correction is required.

Drawings
The drawings submitted on 8/17/2021 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “28”, “29”, “30”, “33”, “214”, “224”, “234”, “261” and “271”.  
Although Applicant provides, in the Remarks submitted on 8/17/2021, what these numerals refer to, it is not supported by the original disclosure. For example, “data line” and “gate line”, which are allegedly referred to by “29” and “30” respectively according to the Applicant obviously acts as its own lexicographer but fails to provide explicit definition in the original specification. In the original specification, only a partial definition of the bidirectional thin film transistor is provided, i.e., “the two ends of the bidirectional thin film transistor 25 are capable of voltage transmission”. Nowhere in the original disclosure it is disclosed, as alleged by the Applicant in the Remarks, that a bidirectional thin film transistor has a common gate, a common source and two drains.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the amended description submitted on 8/17/2021: connection line “32”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-18 and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 1, 5-18 and 20-24 fail to correspond in scope with that which bidirectional thin film transistor has a common gate, a common source and two drains” and added new numerals “29” and “30” as a data line and a gate line in the newly amended drawings, respectively, to support the new definition of the claimed bidirectional thin film transistor. 
However, “data line” and “gate line” are not indicated or even hinted in the original disclosure. Without a timely disclosure of the gate line, data line and their structural relationships with the bidirectional thin film transistor 25  available in the original disclosure (in view of Figs. 1-3 as originally filed), it was impossible for one ordinary skill in the art to understand how the bidirectional thin film transistor actually functions. As a matter of fact, the bidirectional thin film transistor is not a common term in the related art and Applicant obviously acts as its own lexicographer but fails to provide explicit definition in the original specification. In the original specification, only a partial definition of the bidirectional thin film transistor is provided, i.e., “the two ends of the bidirectional thin film transistor 25 are capable of voltage transmission”. Nowhere in the original disclosure it is disclosed, as alleged by the Applicant in the Remarks, that a bidirectional thin film transistor has a common gate, a common source and two drains. Therefore, it is unclear whether what has been stated about the bidirectional thin film transistor in the Remarks is the same as what was attempted to mean by Applicant at the time of the original filing. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 18 and 21-22 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Cheng et al. (US 2016/0299392).
Regarding claim 1, Cheng teaches a pixel structure (Figs. 1-2, 5), comprising: 
a first subpixel (Figs. 2 and 5: first sub-pixel 50a) and a second subpixel (Figs. 2 and 5: second sub-pixel 50b), wherein the first subpixel comprises a first horizontal trunk line (Fig. 2: first vein-like part 50a1) and a first domain line (Fig. 2: first branch parts 50a3), and an angle between the first horizontal trunk line and the first domain line is a first angle (Fig. 2: angle between first vein-like part 50a1 and parts 50a3); 
the second subpixel comprises a second horizontal trunk line (Fig. 2: second vein-like part 50b1) and a second domain line (Fig. 2: second branch parts 50b3), and an angle between the second horizontal trunk line and the second domain line is a second angle (Fig. 2: angle between second vein-like part 50b1 and parts 50b3); and 
different voltages are applied to the first subpixel and the second subpixel  (Figs. 5-6; [0039]); 
wherein the pixel structure further comprises: 
a bidirectional thin film transistor (Figs. 2, 5: T1 and T2 collectively forming a bidirectional thin film transistor; Examiner’s Note: although in the circuit diagram of Fig. 
a first bleeder portion (Fig. 2-5: first source electrode 31a, via hole 40a, via hole 40c, via hole 40d, charge adjustment-control line CALn and electrical connection portions between each other reading on “first bleeder portion”; via hole 40a connected to drain 33a of T1; via hole 40c connected to  and source 31c of T3; drain of T1 and source of T3 being connected in view of Fig. 5), connected to one end of the bidirectional thin film transistor and to the first subpixel: and 
a second bleeder portion (Figs. 2-5: second source electrode 31b, via hole 40b and electrical connection portions between each other reading on “second bleeder portion”), connected to another end of the bidirectional thin fil transistor and the second subpixel; 
wherein one end (Fig. 2: end formed by drain 33a and via hole 40a) of the first bleeder portion  is connected to a pixel electrode (Fig. 2: first sub-pixel electrode 50a) of the first subpixel and to a common voltage line ([0027]: “The common electrode line includes a first common electrode line 151 and a second common electrode line 152”; Figs. 2-5; Examiner’s Note: when T3 is on, first source electrode 31a is connected to common line via drain 33a and 
one end (Fig. 2: drain 33b and via hole 40b) of the second bleeder portion is connected to a pixel electrode (Fig. 2: first sub-pixel electrode 50b) of the second subpixel, and another end (Fig. 2: second source electrode 31b) of the second bleeder portion is connected to the bidirectional thin film transistor.

Regarding claim 18, Cheng teaches a display device ([0004]), comprising a display panel ([0004]), wherein the display panel comprises: 
a first substrate (Fig. 7: display substrate 3);
a second substrate (Fig. 2: substrate 2), arranged opposite to the first substrate; 
a liquid crystal layer (Fig. 2: liquid crystal layer 200), sandwiched between the first substrate and the second substrate: and 
a pixel structure (Figs. 2-5), arranged on the first substrate, wherein 
the first subpixel comprises a first horizontal trunk line (Fig. 2: first vein-like part 50a1) and a first domain line (Fig. 2: first branch parts 50a3), and an angle between the first horizontal trunk line and the first domain line is a first angle (Fig. 2: angle between first vein-like part 50a1 and parts 50a3);
the second subpixel comprises a second horizontal trunk line (Fig. 2: second vein-like part 50b1) and a second domain line (Fig. 2: second branch parts 50b3), and an angle between the second horizontal trunk line and the second domain line is a second angle (Fig. 2: angle between second vein-like part 50b1 and parts 50b3) and 

wherein the pixel structure further comprises: 
a bidirectional thin film transistor (Figs. 2, 5: T1 and T2 collectively forming a bidirectional thin film transistor; Examiner’s Note: although in the circuit diagram of Fig. 5, T1 and T2 are illustrated as two transistors, the structure view of T1 and T2 in Fig. 2 clearly shows that they are fabricated as one integrated structure, which is the similar to what is shown for the structure of the connection terminals of bidirectional thin film transistor 25 in Figs. 1-3 of this instant application), wherein two ends of the bidirectional thin film transistor are capable of voltage transmission (Figs. 2 and 5: one end coupled to one sub-pixel and the other end to the other sub-pixel); 
a first bleeder portion (Fig. 2-5: first source electrode 31a, via hole 40a, via hole 40c, via hole 40d, charge adjustment-control line CALn and electrical connection portions between each other reading on “first bleeder portion”; via hole 40a connected to drain 33a of T1; via hole 40c connected to  and source 31c of T3; drain of T1 and source of T3 being connected in view of Fig. 5), connected to one end of the bidirectional thin film transistor and to the first subpixel: and 
a second bleeder portion (Figs. 2-5: second source electrode 31b, via hole 40b and electrical connection portions between each other reading on “second bleeder portion”), connected to another end of the bidirectional thin fil transistor and the second subpixel; 
wherein one end (Fig. 2: end formed by drain 33a and via hole 40a) of the first bleeder portion  is connected to a pixel electrode (Fig. 2: first sub-pixel electrode 50a) of the first 
one end (Fig. 2: drain 33b and via hole 40b) of the second bleeder portion is connected to a pixel electrode (Fig. 2: first sub-pixel electrode 50b) of the second subpixel, and another end (Fig. 2: second source electrode 31b) of the second bleeder portion is connected to the bidirectional thin film transistor.

	Regarding claim 21, Cheng teach the pixel structure of claim 1. Cheng further teaches the pixel structure of claim 1, wherein the first angle and the second angle are equal to each other (Fig. 2).

Regarding claim 22, Cheng teach the pixel structure of claim 1. Cheng further teaches the pixel structure of claim 1, wherein the first angle and the second angle are equal to each other (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2016/0299392) in view of Chen et al. (US 2015/0234238).
Regarding claim 16, Cheng teaches the pixel structure according to claim 1, Cheng does not expressly further teach the pixel structure according to claim 1 wherein the first angle and the second angle are different.
In the same field of endeavor, Chen teaches in Fig. 4 wherein the first angle and the second angle are different (Fig. 4; [0036]-[0037]).
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Chen’s technique with Cheng’s technique to further mitigate the color shift problem (Chen: [0036]: last two lines).

Response to Arguments
Applicant's arguments filed on 8/17/2021 have been fully considered but they are not persuasive. 
First of all, Applicant asserts that the newly amended figures would overcome previous drawing objections. Examiner must respectively disagree. As detailed in the Drawing objections set forth in this examination, the newly amended drawings include new matters not supported by the original disclosure.
Second of all, Applicant’s arguments with regard to the newly amended independent claims 1, 17 and 18 are based on the alleged definition of a bidirectional thin film transistor. As .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0219890, made of record by Li et al., is found in this examination to also teach each limitation of claims 1 and 18 in Figs. 1, 4-7 and respective description in the specification.
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693